Citation Nr: 0008438	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  94-33 330	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio

THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right leg gunshot wound, currently rated as 30 percent 
disabling. 

2.  Entitlement to an increased rating for residuals of a 
left leg gunshot wound, currently rated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran had active service from December 1947 to April 
1948 and from July 1949 to July 1953.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a November 1992 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which confirmed and continued a 20 percent rating for 
gunshot wound (gsw) residuals of the left leg and 10 percent 
for the right leg.  

A May 1996 rating action granted service connection for post-
traumatic stress disorder (PTSD) and assigned a 10 percent 
rating.  An appeal was initiated as to that 10 percent 
rating, generally see AB v. Brown, 6 Vet. App. 35, 38 (1993), 
and after a June 1997 rating action granted an increase to 30 
percent, a statement of the case (SOC) was issued in July 
1997.  However, an appeal must be perfected by the timely 
filing of a substantive appeal.  Here, the veteran filed a VA 
Form 9, Appeal to the Board in September 1997, but stated "I 
want to reserve my right to file an appeal on my PTSD at a 
later date if my condition will not improve in time."  Thus, 
the September 1997 VA Form 9 was not a timely appeal for the 
purpose of perfecting an appeal as to the claim for an 
increased rating for PTSD.  While the veteran did file a VA 
Form 9 in June 1998, addressing the PTSD rating, this was 
more than one year after the July 1996 notification of the 
rating action appealed and more than 60 days after the 
issuance of the June 1997 SOC.  Accordingly, the veteran did 
not timely perfect an appeal as to the claim of a higher 
rating for PTSD.  

The case was remanded in March 1998 for a VA examination and 
for the RO to adjudicate a claim for service connection for 
impairment of the lymphatic system of the lower extremities.  
A VA examination was conducted in April 1998.  In April 1999, 
the RO determined that there was clear and unmistakable error 
(CUE) in the failure to assign a 30 percent rating for the 
right leg gsw residuals (rather than the 10 percent rating 
which had been assigned), and a 30 percent rating was awarded 
retroactively to July 3, 1953.  The April 1999 rating action 
denied service connection for impairment of the lymphatic 
system of the lower extremities and also denied a rating in 
excess of 30 percent for PTSD. 

A VA Form 21-8940, Application for Increased Compensation 
Based on Individual Unemployability, was received in April 
1999.  In May 1999 the veteran submitted a report from a VA 
physician which stated in part that the veteran had "chronic 
venous insufficiency due to GSW of both legs."  A September 
1999 rating action denied a rating in excess of 30 percent 
PTSD and denied a total rating based on individual 
unemployability.  

In August 1995, the veteran testified at a hearing before the 
undesigned traveling member of the Board.  In VA Form 9 of 
September 1997 and in June 1998 the veteran requested an 
additional hearing.  He was advised that another hearing 
would only be granted upon a showing of good cause.  In a 
December 1999 Motion for Good Cause it was indicated that the 
veteran was seeking a hearing not only for the issues 
developed on appeal but also "for the evaluation of his 
PTSD."  However, as  was indicated, the issue of the rating 
for PTSD is not before the Board, and the need to present 
arguments on that issue would have no relevance regarding 
good cause for another hearing on increased ratings for gsw 
residuals.  In March 2000, the veteran's good cause motion 
for an additional hearing was denied because the vague 
allegation that many new facts have been substantiated since 
the RO's correction of CUE does not address the matter of why 
another hearing is needed. 


FINDINGS OF FACTS

1.  Residuals of a right leg gsw are manifested by no more 
than severe Muscle Group (MG) XII injury; there is no 
separate residual vascular or neurological impairment, and 
the scar from the injury also does not cause any separate and 
distinct impairment.  

2.  Residuals of a left leg gsw are manifested by no more 
than moderately severe MG XI injury, with no separate 
impairment due to vascular or peripheral nerve involvement, 
or scarring.  


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent rating for residuals of 
a right leg gsw is not warranted.   38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.55, 4.56, 4.59, 4.73, Code 5312 
(1999).  

2.  A rating in excess of 20 percent for residuals of a left 
leg gunshot wound is not warranted.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.55, 4.56, 4.59, 4.73, Code 5311 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded.  When a veteran 
asserts that a service connected disability has increased in 
severity, such statement is generally sufficient to well 
ground an increased rating claim.  38 U.S.C.A. § 5107 
mandates that when a well grounded claim has been submitted 
VA has a duty to assist in developing the evidentiary record.  
This duty was fulfilled when the RO took the appropriate 
steps to comply with the March 1998 remand of the Board.  In 
the judgment of the Board, the procedural development is 
complete, the duty to assist as been complied with and the 
evidentiary record is sufficient in scope and in depth for a 
fair and impartial decision.  

Background

The service medical records indicate that in July 1950 the 
veteran sustained a gunshot wound (GSW), from small arms 
fire, to the mid-third of each lower leg without artery or 
nerve involvement; but there was a compound, comminuted 
fracture of the right tibia.  Treatment included debridement 
and suturing of the wounds, and secondary closure.  The right 
lower leg was casted.  The wound of the left calf was a 
through-and-through wound, running from the anteromedial 
aspect of the surface of the calf through the belly of the 
calf.  

In June 1951 the veteran had recurrent cramps of the left 
lower leg.  He was again hospitalized in September and 
October 1951.  The September 1951 hospitalization was for 
chronic myositis of the left calf and peroneal muscles.  The 
discharge summary of that hospitalization bears a notation of 
post-traumatic paresthesia and myalgia of the left leg and 
over the right tibia gsw fracture site.  

During hospitalization in October 1951 it was noted that the 
veteran had had reddish discoloration of the left leg with 
swelling on four occasions and that he complained of pain and 
aching of both legs with cramping.  His symptoms were worse 
in the left leg than in the right leg.  The entry wound of 
the right leg was at the anterior aspect over the mid-tibia 
and the exit wound was at the medial aspect.  There was a 
large, 3 to 5 centimeter (cm.), entry wound scar on the 
anteromedial aspect of the mid-portion of the left leg and a 
large exit scar on the posteromedial aspect of the mid-
portion of the left leg which measured 3 to 4 cms. by 7 to 8 
cms. and which was adherent to underlying musculature.  The 
left leg exit wound scar was tender on palpation and active 
dorsiflexion of the foot.  There was no edema.  Arrangements 
were made to excise the adherent scar tissue of the left leg.  

On VA examination in October 1953 the veteran reported that 
his right leg ached somewhat in cold weather and that he had 
constant cramping in his left leg.  On examination his gait 
was normal and without a limp.  All joints of the legs were 
normal.  The entry and exit wound scars of the left leg were 
deeply indented, with the exit wound scar being the deepest.  
Both caused weakness in the fascial protection of muscle but 
there was no actual herniation of muscle.  On the right leg, 
just above the mid-portion on the medial aspect of the tibia, 
the exit wound scar was adherent to the tibial bone.  An X-
ray revealed what appeared to have been an injury of the 
upper third of the right tibia, with cortical thickening and 
changes suggestive of an old healed osteomyelitis.  The 
diagnoses were residuals of GSWs of both legs manifested by 
pressure of scars and weakness in fascial layer of the left 
leg, as well as residuals of an injury of the right tibia 
(fractured by history) manifested by cortical thickening and 
an old healed osteomyelitis.  

A 1965 VA outpatient treatment (VAOPT) record reflects that 
the veteran had had gradual and slow, but progressive, 
symptoms of dependent edema, including muscle cramps of the 
legs.  He had full knee and ankle motion without pain and no 
gastrocnemius muscle weakness.  He was given an elastic 
stocking to wear on his left leg.  An X-ray revealed a soft 
tissue defect in the left lower leg.  

In 1979 the veteran sought private treatment for poor 
circulation in his left leg and left arm, manifested by 
numbness.  On examination the impression was that there was 
no neurological deficit.  

On VA examination in March 1979 the veteran had a moderate 
left-sided limp and sometimes used a cane in his right hand 
for support.  The circulatory status of both feet appeared to 
be good and there was no swelling of the left leg.  There was 
tenderness to pressure over the left gastrocnemius muscle and 
there was 1.5 cms. of atrophy of the left calf, as compared 
to the circumference of the right calf.  He had decreased 
sensation to pin prick in a large area over the medial aspect 
of the left calf.  There was moderate weakness of the left 
gastrocnemius muscle which appeared to be largely secondary 
to pain.  He had full range of motion of both knees and 
ankles.  His left foot was tender, but there was no swelling.  
The diagnoses included some disruption of left calf muscle 
function.  

On VA examination in October 1992 the veteran complained of 
swelling of the ankle up to the site of the wound, which was 
in the middle third of the leg; weakness of the knee; and 
difficulty with prolonged sitting or standing on both legs.  
He ambulated with a normal gait without ambulatory aids.  He 
was able to squat and to walk on his heels and toes without 
difficulty.  He could arise and sit in a chair and get on and 
off the examining table without difficulty.  On examination 
he had full range of motion and no instability of his knees.  
Strength was 5/5.  There was no defect or deformity of his 
right leg, but there were an anteromedial entry wound scar 
and an anterolateral exit wound scar at the mid-third of the 
right leg.  On the left leg there was a scar about 1inch in 
length on the medial anterior portion and a 2.5 inch long 
scar on the medial posterior portion, but there were no other 
deformities or defects of the left leg.  There was full or 
normal range of motion and normal strength of the ankles and 
feet.  X-rays revealed some thickening of the cortex of the 
right tibia with slight irregularity at the junction of the 
proximal and middle thirds, possibly representing the site of 
a previous fracture; but there were no abnormalities of the 
knee or of the portion of the ankle that was viewed.  The 
diagnoses were status post GSW of the right leg, probably 
with fracture of the tibia, healed, no residuals noted; and 
GSW of the soft tissue of the medial aspect of the left leg, 
without residuals.  

On VA examination in August 1993 the veteran complained of 
persistent lower extremity edema that increased with sitting 
and weight-bearing.  His carriage, posture, and gait were 
normal.  On examination, he had a 12-cm. scar on the medial 
aspect of the left calf and a 6-cm. scar on the anterior 
aspect of the distal portion of the right tibia.  Femoral, 
popliteal, and dorsalis pedis pulses were 2+ and symmetric, 
bilaterally, without bruits.  There was decreased sensation 
to pin prick and to light touch on the lateral aspect of the 
left knee.  The diagnoses were atherosclerotic heart disease 
and status post GSW of the lower extremities with, by 
history, persistent lower extremity edema, especially with 
prolonged weight-bearing and increased sitting, which was 
felt to represent some damage to his lymphatic system of the 
lower extremities.  

At an August 1995 travel board hearing the veteran testified 
that since he sustained the gsws, he has had episodic edema 
of both lower legs.  Prolonged sitting or standing would 
induce swelling and some discoloration in his left leg and 
this was occurring more frequently.  He had been treated for 
the swelling and took water pills which helped relieve some 
of the swelling.  He testified that the gsws had healed, but 
that the swelling was a separate disability and had caused 
him to be unable to work and to retire.  His past employment 
as a dispatcher for a fire department at a military base 
precluded his being able to get up and walk when he desired.  
His lower extremity swelling and edema had been present long 
before he developed heart problems.  He had always had 
swelling, edema, and discoloration of the left leg since the 
initial injury, and had received treatment for these symptoms 
through private insurance companies.  Prolonged driving also 
induced symptoms of numbness.  He had no problems moving his 
toes.  He felt that the lower extremity swelling was not due 
to heart disease because he had this symptom in the 1950s, 
prior to developing heart disease.  He had the same symptoms 
in the right leg, only not as severe.  The edema did not 
extend above the initial gsw site but only involved the legs 
below the gsw sites.  He had arthritis of the knees, but this 
did not effect the swelling.  The swelling extended down to 
the ankles and he had no feeling on the inside of his left 
leg and had numbness on the outside of both legs.  He had 
cramps in his calf muscles.  A VA podiatrist had recommended 
that he wear padding in his shoes, but he felt that the 
current padding was too thick, because it caused additional 
discomfort.  He had been prescribed stockings by VA in the 
late 1950s, but no longer wore them because they were too 
tight, shutting off circulation in his legs and causing 
numbness.  

VAOPT records of 1994 and 1995 include an October 5, 1995 
entry which reflects that the veteran was evaluated for 
cardiovascular disease and complained of numbness of the left 
foot.  

On January 1997 VA examination, it was noted that the 
veteran's GSWs had, in part, caused a soft tissue defect in 
the medial aspect of the left calf.  He reported that since 
the initial treatment for the GSWs, he had swelling of both 
legs which seemed to start below the leg scars.  He took 
medication for this.  On examination there was no evidence of 
any swelling or deformity of the right tibia nor of 
angulation, false motion or shortening.  There was no intra-
articular involvement. X-rays revealed the left tibia was 
within normal limits and that there was evidence of callous 
formation of the proximal 1/3 of the right tibia, probably 
from the prior fracture.  The diagnosis was GSWs of the lower 
extremity with open fracture of the "left" [right] tibia.  
The examiner felt that the veteran did not have disability of 
the knees secondary to the GSWs.  

On official examination of the veteran's muscles in January 
1997 there was evidence of tissue loss of the medial aspect 
of the left leg, which primarily appeared to be within the 
subcutaneous tissues.  Left leg muscles involved appeared to 
be the gastrosoleus complex and possibly the flexor digitorum 
longus.  The resultant scar formation was not sensitive, but 
was slightly adhesive.  There was no tendon, joint, or nerve 
damage.  Strength appeared to be normal, and there was no 
evidence of muscle hernia or pain.  There was evidence of 
left lower extremity edema.  

As to the right leg, there were entry and exit wounds which 
showed very minimal tissue loss on the anteromedial aspect of 
the proximal tibia, when compared tot he opposite side in the 
same areas.  The muscle penetrated was the tibialis anterior.  
The scars were not sensitive or adhesive.  There was no 
tendon damage and no evidence of decreased strength or pain 
or muscle hernia.  There was edema.  The diagnosis was GSWs 
of the lower extremities with muscles penetrated.  

On VA vascular examination in May 1997, the veteran 
complained of swelling of his legs and of numbness and 
swelling at the sites of his GSWs.  He complained of daily 
aching, but did not describe claudication.  He also 
complained of paresthesia and decreased leg strength.  He was 
able to ambulate without difficulty.  On examination, he had 
1+ bilateral pedal edema.  There were no tenderness or 
varicosities of the legs, nor any evidence of blanching, 
flushing or cyanosis.  Motor and sensory skills were intact, 
bilaterally, except that sensation was somewhat decreased 
about the scars, bilaterally.  The diagnosis was status post 
shrapnel injury to bilateral lower extremities without 
significant sequelae based on physical examination.  

On VA examination of the veteran's muscles in April 1998, he 
reported that stockings were of no real help in controlling 
his leg swelling.  The swelling occurred when he was erect 
and when he walked.  He reported that he had to take an early 
retirement from work due to leg swelling.  He complained of 
daily aching and swelling, and of having to sit with his legs 
elevated.  The wound of the "right" leg was on the lateral 
aspect and had healed with slight adhesion of the scars, and 
it was reported that he had residual swelling and aching.  
On examination the veteran had an entry wound on the lateral 
aspect of the right leg and, medially, there was some 
adhesion.  The wounds were small.  There was a medial wound 
of the left leg.  There was no deformity or edema of either 
leg.  The distal dorsalis pedis pulses of both legs were 
bounding.  The wounds appeared to have healed without 
sequelae, e.g., chronic infection, drainage, or other 
abnormalities.  X-rays revealed no acute abnormality of 
either leg except that there was a deformity of the proximal 
right tibial diaphysis which was compatible with remote 
trauma and had healed without evidence of chronic infection 
or other sequelae.  The diagnoses were status post GSW of the 
left leg, status post GSW of the right leg, and status post 
open fracture of the right tibia.  The examiner commented 
that there was no swelling of the legs on examination.  If 
the veteran did have some mild edema, it was as least as 
likely at not that it would be related to his GSW, but edema 
was not detected on examination.  The examiner found no 
specific lymphatic system pathology and motor and sensory 
examination revealed normal findings.  The veteran was able 
to walk on his heels and on his toes and was able to perform 
deep knee bends.  In general, the veteran had had significant 
GSWs of the legs which had healed without significant 
residual impairment of muscle or bone.  

X-rays in April 1998 revealed deformity of the proximal 
diaphysis of the right tibia with medullary sclerosis and 
cortical thickening of the right tibia believed to be 
compatible with a healed fracture with incomplete remodeling.  

Law and Regulations

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require that the entire 
recorded history be reviewed with an emphasis on the effects, 
particularly, limitation of ordinary activity and lack of 
usefulness.  The higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned. 38 
C.F.R. § 4.7.  Consideration may not be given to factors 
wholly outside the rating criteria provided by regulation.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992)). 

Prior to July 3, 1997, 38 C.F.R. § 4.55(a) provided that 
muscle injuries in the same anatomical region, i.e., will not 
be combined, but instead, the rating for the major group will 
be elevated from moderate to moderately severe, or from 
moderately severe to severe, according to the severity of the 
aggregate impairment of function of the extremity.  

38 C.F.R. § 4.55 was revised effective July 3, 1997 and 38 
C.F.R. § 4.55(e) [formerly § 4.55(a)] now provides that for 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  

38 C.F.R. § 4.56(d) (1999) provides that under DC's 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as follows: (1) slight disability; (2) 
moderate disability; (3) moderately-severe disability; (4) 
severe disability.  [formerly § 4.56(a) through (d), prior to 
July 3, 1997].  

Muscle Group (MG) XI injury warrants a noncompensable rating 
when slight, a 10 percent rating when moderate, a 20 percent 
rating when moderately severe, and a maximum rating of 30 
percent when severe.  38 C.F.R. § 4.73, Code 5311.  

MG XII injury warrants a noncompensable rating when slight, a 
10 percent rating when moderate, a 20 percent rating when 
moderately severe, and a maximum rating of 30 percent when 
severe.  38 C.F.R. § 4.73, Code 5312.  

38 C.F.R. § 4.56(a) provides that an open comminuted fracture 
with muscle or tendon damage will be rated as a severe injury 
of the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  38 C.F.R. § 4.56(b) provides that 
a through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged. 

38 C.F.R. § 4.56(d)(3) provides that a moderately severe 
muscle injury is characterized by a through and through or 
deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring; historically there would be prolonged initial 
hospitalization and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings 
should include entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment. 

38 C.F.R. § 4.56(d)(4) provides that severe muscle injury is 
characterized by a through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  Historically, there was prolonged 
hospitalization.  There may be evidence of inability to keep 
up with work requirements and/or evidence of ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements indicate severe 
impairment of function.  If present, the following are also 
signs of severe muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile.  
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.  (D) Visible or measurable atrophy.  
(E) Adaptive contraction of an opposing group of muscles.  
(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.  (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile. 

Analysis

While certain provisions pertaining to the evaluation of 
muscle injuries were amended on July 3, 1997, the ratings 
for the varying levels of severity of muscle injuries (e.g., 
10 percent, 20 percent, 30 percent) remained unchanged.  
Service connection has been denied for damage of the 
lymphatic system of the lower extremities.  Thus, lower 
extremity edema may not be considered in rating the service-
connected GSW residuals.  

Right Leg Gunshot Wound Residuals

The veteran sustained a through-and-through wound of the 
right leg with a compound fracture of the right tibia.  The 
resulting service connected disability is assigned a 30 
percent rating for severe MG XII injury.  The 30 percent 
rating is the highest rating available under the rating 
schedule for damage to this muscle group.  There is no 
medical evidence that another muscle group is involved.  
Accordingly, a rating in excess of 30 percent under the 
diagnostic criteria for rating muscle injuries is not 
warranted.  The Board has considered the possibility of an 
increased rating under alternate criteria.  A 40 percent 
rating would require ankylosis of the ankle in an unfavorable 
position.  38 C.F.R. § 4.71a, Code 5270.  Since ankylosis is 
not shown, such rating is not warranted.  Since the right leg 
GSW did not involve the neurological or vascular systems, 
separate ratings for separate associated impairment of those 
systems are not warranted.  Similarly, the GSW scar is not 
shown to cause any separate impairment, and may not be 
assigned a separate rating.

Left Leg Gunshot Wound Residuals

The GSW of the left leg was also a through-and-through wound, 
involving the gastrocsoleus complex and possibly the flexor 
digitorum longus.  These are muscles of MG XI.  The current, 
20 percent, rating encompasses moderately severe injury of 
that muscle group.  The next higher rating of 30 percent 
requires severe muscle injury.  38 C.F.R. § 4.73, Code 5311.  
There was no bone or vascular system injury, and there is no 
neurological involvement other than, at most, some decreased 
sensory function of the cutaneous tissue near or at the wound 
site(s).  Muscle atrophy or weakening is not shown.  Severe 
MG XI injury is not shown.  Hence, a rating in excess of 20 
percent is not warranted.  The associated scarring is 
slightly, but not significantly, adherent and is not shown to 
produce any separate impairment of function.  Accordingly, it 
does not warrant a separate compensable rating. 

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
finds that there are no exceptional or unusual circumstances 
warranting assignment of an extraschedular rating.  There is 
no showing of marked interference with employment as a result 
of, or frequent hospitalizations for, the GSW residuals.  
There are also no other circumstances which otherwise render 
impractical the application of regular schedular standards. 
38 C.F.R. § 3.321(b)(1).  Hence, RO referral of the case for 
extraschedular rating, was not required. 


ORDER

A rating in excess of 30 percent for residuals of a right leg 
GSW is denied.  

A rating in excess of 20 percent for residuals of a left leg 
GSW is denied.  



		
GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 
- 14 -


- 1 -


